Exhibit 10.2

PERFORMANCE-BASED STOCK UNIT AGREEMENT

 

GRANTED TO:    DATE OF GRANT:    GRANTED PURSUANT TO:    General Cable
Corporation 2005 Stock Incentive Plan NUMBER OF UNITS:    VESTING SCHEDULE:   

1. This Stock Unit Agreement (the “Agreement”) is made and entered into as of
            (the “Date of Grant”) between General Cable Corporation, a Delaware
corporation (the “Company”), and             (the “Participant”), as a
participant (the “Participant”) in the General Cable Corporation 2005 Stock
Incentive Plan (the “Plan”), a copy of which is enclosed herewith. Capitalized
terms not defined herein shall have the meanings ascribed thereto in the Plan.

2. The Participant is granted             restricted stock units with respect to
the Common Stock of the Company (the “Stock Units”). The Stock Units are granted
as provided for under the Plan and are subject to the terms and conditions set
forth in the Plan and this Agreement. This grant of Stock Units will vest
according to the vesting schedule set forth above, provided that the performance
condition set forth herein has been met. Specifically, the grant will vest 100%
on [DATE] (the “Vesting Date”) if the Company has earned at least $1.00 of
cumulative net income during the vesting period (the “Performance Target”) and
the Participant has continued in employment through the Vesting Date, or as
provided in Paragraph 7 or 8 below. For this purpose, cumulative net income
shall mean the Company’s cumulative net income for the period beginning on the
first day of the calendar month following the date of grant through the last day
of the calendar month preceding the Vesting Date (or through the date described
in Paragraph 7, if applicable). The Performance Target shall be calculated at
the end of the vesting period by the Vice President, Compensation and Benefits,
with the advice of the Chief Financial Officer of the Company (the “Officers”)
and shall be reported to the Compensation Committee of the Company’s Board of
Directors (the Compensation Committee”). The Performance Target shall be
calculated in accordance with U.S. Generally Accepted Accounting Principles
(“GAAP”), and the GAAP results shall be adjusted by the Officers to exclude
extraordinary gains or losses in accordance with the methodology that has been
specified by the Compensation Committee for calculation of the Performance
Target. No payment shall be made with respect to the Stock Units unless and
until the Compensation Committee shall have certified that the Performance
Target and the requirements of this Agreement have been met (except in the event
of a Change in Control as described in Paragraph 8 below). The Stock Units
granted hereunder are a matter of separate inducement and are not in lieu of
salary or other compensation for the Participant’s services.



--------------------------------------------------------------------------------

3. The Stock Units shall be promptly recorded on the books of the Company as
Stock Unit awards. When and if the vesting restrictions, as set forth in the
vesting schedule above, terminate, the Participant shall be entitled to a
payment in shares of Common Stock only, one share of Common Stock for each Stock
Unit granted hereunder, and the Participant shall have no rights to the Stock
Units until all vesting restrictions terminate. Payment shall be made within 90
days after the Vesting Date, but not later than March 15 after the end of the
calendar year in which the Stock Units vest, subject to Paragraphs 7, 8 and 13
below.

4. If under Section 12 of the Plan, the Participant shall be entitled to new,
additional or different Stock Units, such new, additional or different Stock
Units shall be subject to the vesting and other restrictions as provided in
Paragraphs 5 and 6 below.

5. The Stock Units shall be subject to vesting and other restrictions as
provided in this Agreement. Upon the delivery of shares of Common Stock under
this Agreement after vesting, the Participant shall have all the rights of a
shareholder with respect to such shares of Common Stock, including, but not
limited to, the right to vote such shares and to receive all dividends and other
distributions paid with respect to them, and all such shares shall be evidenced
by one or more certificates. The Participant shall not be entitled to Dividend
Equivalent Rights with respect to the Stock Units.

6. Stock Units may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except by will or the laws of descent and distribution.
Any attempt by the Participant to dispose of any of the Stock Units in any such
manner shall result in the immediate forfeiture of the Stock Units.

7. In the event of the termination of the Participant’s employment, the
Participant’s outstanding Stock Units shall vest or be forfeited, as applicable,
in accordance with Section 14 of the Plan; provided, however, that (a) if the
Participant’s employment terminates on account of Disability (as defined below)
or death, the Participant’s unvested Stock Units will fully vest as of the date
of the Participant’s termination of employment, or (b) if the Participant’s
employment terminates on account of Retirement (as defined below), and if the
Performance Target is met for the period beginning on the first day of the
calendar month following the date of grant through the last day of the calendar
month preceding the Participant’s termination date, a pro rata portion of the
Participant’s unvested Stock Units will vest as of the date of the Participant’s
termination of employment. The pro rata portion will be determined by
multiplying the Participant’s unvested Stock Units by a fraction, the numerator
of which is the number of the Participant’s completed months of service from the
Date of Grant to the termination date and the denominator of which is 60. For
purposes of this Agreement, “Retirement” shall mean termination of employment
(other than for Cause, as defined in the Plan) after the Participant has
attained age 62 and has completed ten years of service with the Company and its
subsidiaries. For purposes of this Agreement, “Disability” shall mean the
Participant is, by reason of a mental or physical impairment, eligible to
receive long-term disability benefits under the applicable long-term disability
plan of the Company. Any Stock Units that vest upon termination of employment
pursuant to this Paragraph 7 shall be paid within 90 days after the termination
date, but not later than March 15 after the end of the calendar year in which
the Stock Units vest, subject to Paragraph 13 below. Any Stock Units that do not
vest upon termination of employment shall be forfeited on the termination date.

8. Notwithstanding anything contained in this Agreement to the contrary, all
outstanding Stock Units shall become fully vested immediately upon the
occurrence of the Change in Control of the Company in accordance with Section 13
of the Plan. Any Stock Units that vest upon a Change in Control pursuant to this
Paragraph 8 shall be paid upon or within 60 days after the Change in Control,
subject to Paragraph 13 below.



--------------------------------------------------------------------------------

9. Subject to Section 10(c) of the Plan, the Participant shall be entitled to
defer receipt of shares of Common Stock upon the termination of the vesting
restrictions applicable to the Stock Units only under the terms of an agreement
with the Company acceptable to the Company under the terms of the General Cable
Corporation Deferred Compensation Plan and applicable law. Further, the Company
reserves the right to cause deferral to be made so as to comply with
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

10. By his or her acceptance of this Agreement, the Participant agrees to
reimburse the Company for any taxes required by any government to be withheld or
otherwise deducted and paid by the Company in respect of the Stock Units or any
shares of Common Stock issued to the Participant upon the termination of vesting
restrictions related to the Stock Units. In lieu thereof, the Company shall have
the right to withhold the amount of such taxes from any compensation or other
sums due or to become due from the Company or a Subsidiary, as the case may be,
to the Participant, and the Company may withhold such taxes from shares of
Common Stock to be delivered pursuant to this Agreement (up to the minimum
required tax withholding amount).

11. The Participant covenants and agrees with the Company that if, with respect
to the Stock Units or any shares of Common Stock delivered to the Participant
pursuant to this Agreement, there does not exist a Registration Statement on an
appropriate form under the Securities Act of 1933, as amended (the “Act”), which
Registration Statement shall have become effective and shall include a
prospectus that is current with respect to the Stock Units or shares of Common
Stock subject to this Agreement, (i) that he or she takes the Stock Units or
such shares of Common Stock for his or her own account and not with a view to
the resale or distribution thereof, (ii) that any subsequent offer for sale or
sale of any such shares shall be made either pursuant to (x) a Registration
Statement on an appropriate form under the Act, which Registration Statement
shall have become effective and shall be current with respect to the shares
being offered and sold, or (y) a specific exemption from the registration
requirements of the Act, but in claiming such exemption, the Participant shall,
prior to any offer for sale of such shares, obtain a favorable written opinion
from counsel for or approved by the Company as to the applicability of such
exemption and (iii) that the Participant agrees that the certificates evidencing
such shares shall bear a legend to the effect of the foregoing.

12. This Agreement is subject to all terms, conditions, limitations and
restrictions contained in the Plan, which shall be controlling in the event of
any conflicting or inconsistent provisions, except as permitted by the Plan. In
the event, however, of any conflict between the provisions of this Agreement or
the Plan and the provisions of an employment or change-in-control agreement
between the Company and the Participant, the provisions of the latter shall
prevail, to the extent consistent with the Plan.

13. The Stock Units granted in this Agreement and any underlying shares or value
received will be subject to all applicable clawback or compensation recovery
policies adopted by the Company’s Board of Directors, as may be adopted or
amended at the sole discretion of the Company’s Board of Directors.

14. This Agreement is intended to comply with section 409A of the Code or an
exemption, and payments may only be made under this Agreement upon an event and
in a manner permitted by section 409A, to the extent applicable. Notwithstanding
anything in this Agreement to the



--------------------------------------------------------------------------------

contrary, if required by section 409A, if the Participant is considered a
“specified employee” for purposes of section 409A and if any payment under this
Agreement is required to be delayed for a period of six months after separation
from service pursuant to section 409A, such payment shall be delayed as required
by section 409A, and the accumulated payment amounts shall be paid in a lump sum
payment within ten days after the end of the six-month period. If the
Participant dies during the postponement period prior to payment, the amounts
withheld on account of section 409A shall be paid to the personal representative
of the Participant’s estate within 60 days after the date of the Participant’s
death. Any payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A.
In no event may the Executive, directly or indirectly, designate the calendar
year of a payment, except in accordance with section 409A. If payment is to be
made upon vesting in the event of a Change in Control and the Change in Control
is not a “change in control event” under section 409A, then the outstanding
Stock Units will nevertheless vest on the Change in Control, but, if required by
section 409A, the vested Stock Units will be paid at the earlier of separation
from service or the Vesting Date described in Paragraph 3 above.

14. This Agreement is not a contract of employment and the terms of the
Participant’s employment shall not be affected hereby or by any agreement
referred to herein except to the extent specifically so provided herein or
therein. Nothing herein shall be construed to impose any obligation on the
Company to continue the Participant’s employment, and it shall not impose any
obligation on the Participant’s part to remain in the employ of the Company or
any of its Subsidiaries. This Agreement shall be governed by and construed in
accord with the laws of the Commonwealth of Kentucky, excluding principles of
conflicts of law.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.

 

GENERAL CABLE CORPORATION By: Name: Title:

I hereby accept the award of the Stock Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby agree
that all of the decisions and determinations of the Committee with respect to
the Stock Units shall be final and binding.

 

By:  

 

         Date:  

 

[Participant]          